A la moción interesando reconsideremos nuestra resolución de julio 19, 1935 admitiendo la apelación a la Corte de Circuito de Ape-laciones de los Estados Unidos para el Primer Circuito en el caso de epígrafe, no ha lugar.
Por la Corte, a propuesta de sus distintos jueces, se declaró no haber lugar a las reconsideraciones solicitadas en los siguientes casos:
Nos. 938 (1), 6154, 6214, 6312, 6389, 6489, 6571, 6636, 6734, 6855, 6895, 6916, 6958, 6966.
(B) Desestimaciones.
(a) EN GENERAL.

Recurso Gubernativo.